      Case: 1:18-cv-06669 Document #: 91 Filed: 10/15/19 Page 1 of 6 PageID #:339




                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

HYER STANDARDS, LLC,
701 US Highway 45,
Pelican Lake, Wisconsin 54463,

                                  Plaintiff,

v.                                                     Case No.: 1:18-cv-06669

SUPER G CAPITAL, LLC,
1655 North Fort Meyer Drive, #700,
Arlington, Virginia 22209,

MULTIPOINT, INC.,
415 North Sangamon Street,
3rd Floor Front,
Chicago, Illinois 60642,

ASHLEY ISENBERG,
415 North Sangamon Street,
3rd Floor Front,
Chicago, Illinois 60642,

WORLDPAY,
600 Morgan Falls Road,
Atlanta, GA 30350,

                                  Defendants.


     HYER STANDARDS, LLC’S ANSWER TO MULTIPOINT, INC.’S COUNTERCLAIM


         NOW COMES plaintiff, Hyer Standards, LLC, by its attorneys, Nash, Spindler,

Grimstad & McCracken LLP, and hereby responds to Multipoint, Inc.’s counterclaim as

follows:

        1.    Answering paragraph one, this answering plaintiff admits.

        2.    Answering paragraph two, this answering plaintiff admits.




                                               1
    Case: 1:18-cv-06669 Document #: 91 Filed: 10/15/19 Page 2 of 6 PageID #:339




      3.     Answering paragraph three, this answering plaintiff is without knowledge or

information sufficient to form a belief as to the truth of the allegations therein and,

therefore, denies said paragraph at this time.

      4.     Answering paragraph four, this answering plaintiff admits that plaintiff and

Multipoint had an agreement, but affirmatively allege that plaintiff did not breach said

agreement. This answering plaintiff is without knowledge or information sufficient to form

a belief as to the truth of the remaining allegations therein and, therefore, denies said

paragraph at this time.

      5.     Answering paragraph five, this answering plaintiff admits that plaintiff and

Multipoint had an agreement, but affirmatively allege that plaintiff did not breach said

agreement. This answering plaintiff is without knowledge or information sufficient to form

a belief as to the truth of the remaining allegations therein and, therefore, denies said

paragraph at this time.

      6.     Answering paragraph six, this answering plaintiff admits that plaintiff and

Multipoint had an agreement, but affirmatively allege that plaintiff did not breach said

agreement. This answering plaintiff is without knowledge or information sufficient to form

a belief as to the truth of the remaining allegations therein and, therefore, denies said

paragraph at this time.

      7.     Answering paragraph seven, this answering plaintiff admits that the

agreement speaks for itself. This answering plaintiff further admits that plaintiff and

Multipoint had an agreement, but affirmatively allege that plaintiff did not breach said

agreement. This answering plaintiff is without knowledge or information sufficient to form




                                            2
    Case: 1:18-cv-06669 Document #: 91 Filed: 10/15/19 Page 3 of 6 PageID #:339




a belief as to the truth of the remaining allegations therein and, therefore, denies said

paragraph at this time.

        8.      Answering paragraph eight, this answering plaintiff admits that the

agreement speaks for itself. This answering plaintiff further admits that plaintiff and

Multipoint had an agreement, but affirmatively allege that plaintiff did not breach said

agreement. This answering plaintiff is without knowledge or information sufficient to form

a belief as to the truth of the remaining allegations therein and, therefore, denies said

paragraph at this time.

        9.      Answering paragraph nine, this answering plaintiff admits that the

agreement speaks for itself. This answering plaintiff further admits that plaintiff and

Multipoint had an agreement, but affirmatively allege that plaintiff did not breach said

agreement. This answering plaintiff is without knowledge or information sufficient to form

a belief as to the truth of the remaining allegations therein and, therefore, denies said

paragraph at this time.

        10.     Answering paragraph ten, this answering plaintiff admits that the agreement

speaks for itself. This answering plaintiff further admits that plaintiff and Multipoint had an

agreement, but affirmatively allege that plaintiff did not breach said agreement. This

answering plaintiff is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations therein and, therefore, denies said paragraph at this

time.

        11.     Answering paragraph eleven, this answering plaintiff denies said paragraph

at this time.




                                              3
    Case: 1:18-cv-06669 Document #: 91 Filed: 10/15/19 Page 4 of 6 PageID #:339




       12.      Answering paragraph twelve, this answering plaintiff denies said paragraph

at this time.

       13.      Answering paragraph thirteen, this answering plaintiff is without knowledge

or information sufficient to form a belief as to the truth of the allegations therein and,

therefore, denies said paragraph at this time.

       14.      Answering paragraph fourteen, this answering plaintiff denies said

paragraph at this time.

       15.      Answering paragraph fifteen, this answering plaintiff denies said paragraph

at this time.

       16.      Answering paragraph sixteen, this answering plaintiff is without knowledge

or information sufficient to form a belief as to the truth of the allegations therein and,

therefore, denies said paragraph at this time.

       17.      Answering paragraph seventeen, this answering plaintiff is without

knowledge or information sufficient to form a belief as to the truth of the allegations therein

and, therefore, denies said paragraph at this time.

       18.      Answering paragraph eighteen, this answering plaintiff denies said

paragraph at this time.

       19.      Answering paragraph nineteen, this answering plaintiff is without knowledge

or information sufficient to form a belief as to the truth of the allegations therein and,

therefore, denies said paragraph at this time.

       20.      Answering paragraph twenty, this answering plaintiff denies said paragraph

at this time.




                                              4
    Case: 1:18-cv-06669 Document #: 91 Filed: 10/15/19 Page 5 of 6 PageID #:339




       21.    Answering paragraph twenty-one, this answering plaintiff denies said

paragraph at this time.

       22.    Answering paragraph twenty-two, this answering plaintiff denies said

paragraph at this time.

       23.    Answering paragraph twenty-three, this answering plaintiff denies said

paragraph at this time.

       24.    Answering paragraph twenty-four, this answering plaintiff is without

knowledge or information sufficient to form a belief as to the truth of the allegations therein

and, therefore, denies said paragraph at this time.

       25.    Answering paragraph twenty-five, this answering plaintiff denies said

paragraph at this time.

       26.    Answering paragraph twenty-six, this answering plaintiff denies said

paragraph at this time.

       27.    Answering paragraph twenty-seven, this answering plaintiff denies said

paragraph at this time.

       28.    Answering paragraph twenty-eight, this answering plaintiff denies said

paragraph at this time.

                                  PRAYER FOR RELIEF

       WHEREFORE, Hyer demands a trial by jury and judgment against the defendants

as follows:

       A.     For a dismissal of Multipoint’s counterclaim on its merits, with prejudice and

with costs;

       B.     For costs and disbursements of this action; and



                                              5
Case: 1:18-cv-06669 Document #: 91 Filed: 10/15/19 Page 6 of 6 PageID #:339




  C.    For such further relief as the Court deems just and proper.

  Dated this 15th day of October, 2019.

                            NASH, SPINDLER, GRIMSTAD & McCRACKEN, LLP

                                   s/ Ryan R. Graff

                            By: _______________________________________
                                  Ryan R. Graff
                                  State Bar No. 1051307
                                  Sean A. Bukowski
                                  State Bar No. 1096228
                                  Attorneys for plaintiff Hyer Standards, LLC
                                  Nash, Spindler, Grimstad & McCracken, LLP
                                  1425 Memorial Drive
                                  Manitowoc, WI 54220
                                  Telephone: (920) 684-3321
                                  Facsimile: (920) 684-0544
                                  rgraff@nashlaw.com
                                  sbukowski@nashlaw.com




                                      6
